No.    12822

          IN THE SUPREME COURT OF THE STATE O M N A A
                                             F OTN

                                                  1975



THE STATE OF MONTANA,

                                      P l a i n t i f f and Respondent,

          -VS       -
MARLIN KOLSTAD,

                                      Defendant and A p p e l l a n t .



Appeal from:                 D i s t r i c t Court of t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                             Honorable R o b e r t Wilson, J u d g e p r e s i d i n g .

Counsel o f Record:

     For Appellant :

                    John L. Adams, Jr. a r g u e d , B i l l i n g s , Montana

     F o r Respondent:

                    Hon. R o b e r t L. Woodahl, A t t o r n e y G e n e r a l , Helena,
                     Montana
                    Thomas A. Budewitz, A s s i s t a n t A t t o r n e y G e n e r a l ,
                     a r g u e d , Helena, Montana
                    Harold F. Hanser, County A t t o r n e y , B i l l i n g s , Montana
                    C h a r l e s A. B r a d l e y , Deputy County A t t o r n e y , a p p e a r e d ,
                     B i l l i n g s , Montana



                                                            Submitted:          J a n u a r y 1 7 , 1975

                                                               Decided :
          1-   t?   1   'j   r3/5                                             FEB 11 1995
                                                                                    .
Filed :
Mr.   J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e O p i n i o n o f t h e C o u r t .


             T h i s i s a n a p p e a l by d e f e n d a n t M a r l i n K o l s t a d f r o m a
judgment of t h e d i s t r i c t c o u r t , Y e l l o w s t o n e County, r e n d e r e d

upon a j u r y v e r d i c t , c o n v i c t i n g him o f b u r g l a r y i n t h e f i r s t
degree.

             On August 1 9 , 1 9 7 3 , a t a p p r o x i m a t e l y 1 2 : 3 0 a.m.,             officers

o f t h e B i l l i n g s P o l i c e Department r e s p o n d e d t o a n a l a r m a t t h e
C a r l Wiseman and S o n s , I n c . warehouse.                    Upon a r r i v i n g a t t h e

w a r e h o u s e , t h e y f o u n d a 1 1 d o o r s s e c u r e e x c e p t f o r t h e d o o r on

the east side.            They e n t e r e d t h e b u i l d i n g by t h i s d o o r a n d found

t h e building dark inside.                     I n s i d e t h e door t h e y found a b o l t

c u t t e r and a severed padlock.                   These two i t e m s were e n t e r e d i n t o

evidence.         The l i g h t s were t u r n e d on a n d a s y s t e m a t i c s e a r c h o f

t h e b u i l d i n g was c o n d u c t e d .     The s e a r c h r e v e a l e d R o b e r t J o h n s o n

and defendant l y i n g beneath a t r u c k parked i n t h e warehouse.

T h e r e was beer i n t h e hand o f e a c h o f t h e p a r t i e s .                 Neither of

t h e s e men were employees o f Wiseman and S o n s , n o r d i d t h e y e n t e r

t h e warehouse w i t h p e r m i s s i o n o f a n y employee.                  Testimony a t

t r i a l i n d i c a t e d o n l y J o h n s o n and d e f e n d a n t were a t t h e s c e n e when

t h e o f f i c e r s a r r i v e d and t h e r e was no e v i d e n c e o f o t h e r s b e i n g

present e i t h e r before o r a f t e r t h e occurrence.

             A l t h o u g h d e f e n d a n t d i d n o t t e s t i f y , h i s v e r s i o n o f what

o c c u r r e d was s e t f o r t h i n S t a t e ' s E x h i b i t No. 1 2 , a n u n s i g n e d

s t a t e m e n t , t h e c o n t e n t s o f which w e r e r e a d t o t h e j u r y by a

p o l i c e o f f i c e r f o r t h e c i t y o f ~ i l l i n g s . The s t a t e m e n t i n d i c a t e d
t h a t Bob J o h n s o n , h i s w i f e , Sandy Wirtman, a n d d e f e n d a n t w e r e
i n J o h n s o n ' s home when t h e y h e a r d a n o i s e a n d n o t i c e d t h e wind-

s n i e l d o f J o h n s o n ' s c a r had been b r o k e n .         They s t a r t e d i n p u r s u i t

01 t h e supposed v a n d a l s when t h e y saw them r u n i n t o t h e w a r e h o u s e .

'l'he d o o r b e i n g o p e n , J o h n s o n and d e f e n d a n t p u r s u e d them i n t o t h e

warehouse.         A s t h e y were a b o u t t o l e a v e , t h e y s a w p o l i c e c a r s
o u t s i d e and h i d t o p r e v e n t d i s c o v e r y of t h e i r p r e s e n c e       the
premises.         N f u r t h e r t e s t i m o n y o r e v i d e n c e was p r e s e n t e d t o
                   o

subst a n t i a t e t h i s e x p l a n a t i o n .

             I n h i s opening s t a t e m e n t t o t h e j u r y , t h e p r o s e c u t o r

made t h e f o l l o w i n g comment which i s a l l e g e d by d e f e n d a n t t o be
prejudicial, reversible error:

             "You w i l l h e a r t h i s o f f i c e r , a l o n g w i t h o t h e r s ,
             t e s t i f y t o t h i s , t h a t inside t h e building they
             found t h e l o c k from t h e b u i l d i n g , c u t , l y i n g
             on t h e f l o o r , and t h e r e w i l l be a p h o t o g r a p h
             of i t . Near t h e l o c k was a s e t of b o l t c u t t e r s
             and t h e b o l t c u t t e r s had t h e l e t t e r s S. M. on
             them. You w i l l h e a r one o f t h e o f f i c e r s t e s t -
             i f y t h a t i n t h e p i c k u p t r u c k , which was r e g i s -
             t e r e d t o t h e o t h e r man under t h e t r u c k , i n s i d e
             t h e b u i l d i n g , was a s e t o f p i p e c u t t e r s w i t h
             t h e same i n i t i a l s , S.M."

             During t h e c o u r s e of t h e t r i a l , t h e p r o s e c u t o r made a n

o f f e r of proof t o t h e e f f e c t t h a t t h e B i l l i n g s p o l i c e o f f i c e r

on t h e s t a n d would t e s t i f y t h a t he looked i n t o a p i c k u p t r u c k

parked a p p r o x i m a t e l y 2 Q Q y a r d s from t h e warehouse and t h a t he
o b s e r v e d i n p l a i n view a s e t of p i p e c u t t e r s , stamped w i t h t h e

i n i t i a l s S.M.     The o f f e r of proof f u r t h e r s t a t e d t h a t o t h e r

w i t n e s s e s would t e s t i f y t h a t t h i s i s t h e same manner i n which

t o o l s b e l o n g i n g t o Swain     &   M o r r i s a r e marked and t h a t t h i s p i c k u p
was r e g i s t e r e d t o M r . Johnson.            The d i s t r i c t c o u r t e x c l u d e d any

e v i d e n c e t h a t t h i s was t h e manner i n which Swain                 &   M o r r i s stamp

t h e i r t o o l s b u t , w i t h t h e p r o p e r f o u n d a t i o n a s t o t h e ownership

of t h e p i c k u p , would a l l o w t h e p i p e c u t t e r s t o be a d m i t t e d i n

e v i d e n c e and t o be examined by t h e j u r y .               The S t a t e f a i l e d t o
e s t a b l i s h t h i s f o u n d a t i o n and, a s a r e s u l t , t h e e v i d e n c e was
not presented t o t h e jury.
             T h i s a p p e a l p r e s e n t s a s i n g l e i s s u e , namely, whether
f a i l u r e of t h e S t a t e t o p r e s e n t e v i d e n c e r e f e r r e d t o i n i t s

opening statement c o n s t i t u t e s r e v e r s i b l e , p r e j u d i c i a l e r r o r

w a r r a n t i n g a new t r i a l ?     W e h o l d t h a t it d o e s n o t .
             T h i s C o u r t on two p r e v i o u s o c c a s i o n s d i s c u s s e d t h i s

very i s s u e :     S t a t e v . Zachrneier, 1 5 1 Mont. 256, 263, 4 4 1 P.2d
7 3 7 , 741; S t a t e v . Ruona, 159 Mont. 507, 513, 499 P.2d 7 9 7 , 800.

I n Zachmeier, a p r o s e c u t i o n f o r m u r d e r , t h e c o u n t y a t t o r n e y , i n

h i s o p e n i n g s t a t e m e n t , made a d e t a i l e d r e c i t a t i o n o f a n a d m i s s i o n

o f g u i l t made by t h e d e f e n d a n t , which i n c l u d e d :

             " ' I t h e n g r a b b e d a s i l k s t o c k i n g and t i e d it
             around h e r t h r o a t .      I w a s n ' t s u r e s h e was d e a d and
             I kept listening f o r a heart beat.                      I could n o t be
             s u r e s h e was d e a d s o I went i n t o t h e k i t c h e n and
             g o t a b u t c h e r k n i f e a n d pushed it i n t o h e r h e a r t .
             I l i s t e n e d f o r a h e a r t b e a t and f e l t h e r p u l s e . I
             was s u r e s h e was d e a d s o I l e f t t h e h o u s e g o t i n t o
             my c a r and went t o t h e Lobby Lounge * * *. ' "

The a d m i s s i o n , however, was found t o be c o n s t i t u t i o n a l l y d e f e c -

tlve.      T h i s Court recognized t h e h i g h l y p r e j u d i c i a l n a t u r e of

t h i s t y p e o f s t a t e m e n t and remanded f o r a new t r i a l .

             I n Ruona, a p r o s e c u t i o n f o r c r i m i n a l p o s s e s s i o n o f d a n g e r -

o u s d r u g s , t h e p r o s e c u t i o n made r e f e r e n c e i n i t s o p e n i n g s t a t e -

rnent t o t h e j u r y t o t h e e f f e c t t h a t d r u g s had been found a t 805

S.   27th S t r e e t .     Throughout t h e t r i a l , t h e S t a t e made r e p e a t e d

a t t e m p t s t o i n t r o d u c e e v i d e n c e c o n c e r n i n g t h e h o u s e , which was

c h a r a c t e r i z e d a s a "hippy pad".          T h i s C o u r t found t h e r e was a

f a i l u r e o f p r o o f by t h e S t a t e of a r e l a t i o n s h i p between d e f e n d -

a n t and t h e named p r e m i s e s .         The C o u r t a f f i r m e d t h e c o n v i c t i o n

s t a t i n g t h e t e s t was:

             " ' I s t h e r e a reasonable p o s s i b i l i t y t h a t t h e in-
             a d m i s s i b l e evidence might have c c n t r i b u t e d t o t h e
             conviction? ' "

             I n t h e i n s t a n t appeal, defendant f a i l e d t o object t o
t h e s e opening remarks.             The d i s t r i c t c o u r t s p e c i f i c a l l y i n s t r u c -

t e d t h e j u r y , p r i o r t o o p e n i n g s t a t e m e n t s , t h a t i t was t o d i s -
r e g a r d any s t a t e m e n t s o f c o u n s e l n o t s u p p o r t e d by t h e e v i d e n c e
and it was o n l y t o c o n s i d e r t h e t e s t i m o n y o f t h e w i t n e s s e s upon

the w i t n e s s s t a n d a n d s u c h e x h i b i t s a s were a d m i t t e d i n e v i -

dence.       The j u r y was reminded of t h i s i n s t r u c t i o n a t t h e c l o s e
of t h e t r i a l , and t h e w r i t t e n i n s t r u c t i o n went t o t h e j u r y

room.                    Except f o r t h e one s e n t e n c e i n t h e opening s t a t e m e n t ,

no f u r t h e r comment r e g a r d i n g t h e p i p e c u t t e r s was made w i t h i n

t h e hearing of t h e jury.

                          The opening remarks o f t h i s c a s e do n o t compare t o t h e

g r a v i t y o f t h e remarks i n Zachmeier.                       Therefore, we hold t h i s

r e f e r e n c e i n t h e opening s t a t e m e n t was n o t o f such a n a t u r e

as t o c o n t r i b u t e t o d e f e n d a n t ' s c o n v i c t i o n .
                          The judgment o f t h e t r i a l c o u r t i s a f f i r m e d .




W e concur:                              .t

                                  ",*;
                                              lr
                *"                                 t
        "p' .        ,
  ,> . --,-
.,rnA
,L -
-       --~;-LY%L.                            ---- ---- i---ff2* .
        Chief J u s t i c e